DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 8/30/2022, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 18, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsavachidou US 20170037465.
Tsavachidou teaches a method comprising: elongating a de-activatable oligonucleotide via a template nucleic acid-mediated primer extension reaction to produce an extended nucleic acid (see for example [0313]: “During step (d), the nucleic acid molecule and its surroundings are exposed to polymerization conditions, and to a template-dependent polymerization reaction solution comprising deoxyribonucleotides to complement the nucleic acid molecule, resulting in the production of the segment 807 (FIG. 8A shows 807 production being in progress, so 807 is not shown in its final length); and irreversibly deactivating the de-activatable oligonucleotide ( see for example [0314]: “During step (e), the nucleic acid molecule and its surroundings are exposed to polymerization conditions, and to a template-dependent polymerization reaction solution comprising dideoxyribonucleotides to complement the nucleic acid molecule…. During this step, 807 is irreversibly terminated with the incorporation of dideoxyribonucleotide 809).
Tsavachidou teaches “Irreversibly terminated” or “irreversibly blocked” nucleotide is a permanently modified nucleotide that, when incorporated, does not allow further nucleotide incorporation in polymerization reactions. Unless stated or implied otherwise, an irreversibly blocked (or irreversibly terminated) nucleotide can be incorporated into a nucleic acid molecule or nucleic acid construct during a polymerization reaction. Non-limiting examples include dideoxyribonucleotides lacking 3′-OH, and acyclonucleotides. [0068] which is viewed to be inclusive of the “chemical agent”.
Tsavachidou teaches amplifying the extended nucleic acid (see for example [0147]: “In another embodiment, one nucleic acid molecule is first amplified and then some of its copies are sequenced. In another embodiment, some nucleic acid molecules that are copies of the same nucleic acid molecule are amplified and sequenced. In another embodiment, various single nucleic acid molecules are first amplified forming distinct colonies or clusters and then sequenced simultaneously).
Tsavachidou teaches wherein the deactivated de-activatable oligonucleotide is present in a later reaction without interfering with downstream reaction step (see for example [0315] and Figure 8A: “During step (f), the nucleic acid molecule and its parts are exposed to conditions to create a single-base gap. Such conditions may include, for example, using active RNase HII and FEN1 molecules. RNase HII is a ribonuclease that is able to cleave the phosphodiester bond between the 3′ end of a deoxyribonucleotide and the 5′ end of a ribonucleotide within a double-stranded nucleic acid molecule”.
Tsavachidou teaches wherein de-activatable oligonucleotide is deactivated in its hybridized state (see for example Figure 8A).

Claims 3-7,9, 17, and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	6 October 2022